           Case 21-41247                    Doc 16            Filed 05/25/21 Entered 05/25/21 12:13:59                   Main Document
                                                                           Pg 1 of 4
                                                               United States Bankruptcy Court
                                                                     Eastern District of Missouri
 In re      Paul L. Gmoser                                                                                    Case No.   21-41247-399
                                                                                 Debtor(s)                    Chapter    13



                                         DEBTOR’S MOTION TO DISMISS CHAPTER 13 CASE

      The debtor, Paul L. Gmoser, through his attorney, moves to dismiss Chapter 13 case pursuant to
Bankruptcy Code Sec. 1307(b), and in support thereof respectfully represents:

            1. The debtor filed a Chapter 13 case on April                       5, 2021.


            2. This case has not been previously converted from another Chapter.

        3. The debtor wishes to dismiss case, and Bankruptcy Code Sec. 1307(b) grants the debtor the absolute
right to do so.

       WHEREFORE, the debtor respectfully requests that the Court enter an Order dismissing the debtor’s
Chapter 13 case.



 Dated:         May 25, 2021                                                                 Respectfully submitted,

                                                                                   By:       /s/ Marie Guerrier Allen
                                                                                             Marie Guerrier Allen 42990 MO
                                                                                             Attorney for Debtor
                                                                                             Law Office of Marie Guerrier Allen
                                                                                             P. O. Box 411281
                                                                                             St. Louis, MO 63141-9998
                                                                                             314-872-1900
                                                                                             allenmarie@sbcglobal.net



                                                                      CERTIFICATE OF SERVICE
       The undersigned hereby certifies that the foregoing document was filed electronically with the United
States Bankruptcy Court on the 25th day of May 2021 and has been served on the parties in interest via e-mail
by the Court’s CM/ECF System as listed on the Court’s Electronic Mail Notice List.


       The undersigned hereby certifies that the foregoing document was filed electronically with the United
States Bankruptcy Court and has been served by Regular United States Mail Service, first class, postage fully
pre-paid, addressed to the parties listed below, on 25th day of May 2021:

            Bank of America
            Loss/ Recovery
            P. O. Box 982284
            El Paso, TX 79998-2238

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
           Case 21-41247                    Doc 16            Filed 05/25/21 Entered 05/25/21 12:13:59   Main Document
                                                                           Pg 2 of 4
            Best Buy /CBNA
            P. O. Box 6497
            Sioux Falls, SD 57117

            C&F Finance co.
            1313 E Main Street, Suite 400
            Richmond, VA 23219

            Capital One
            P. O. Box 31293
            Salt Lake City, UT 84130-1293


            Capital One
            P. O. Box 30285
            Salt Lake City, UT 84130-0285

            CFNA
            P.O. Box 81315
            Cleveland, OH 44181-0315

            Comenity Bank
            Att: Bankruptcy
            P. O. Box 183043
            Columbus, OH 43218-3043

            Comenity Bank
            P. O. Box 182789
            Columbus, OH 43218-2789

            Dell Financial Services
            c/o: DFS Customer Care Dept
            P. O. Box 81607
            Austin, TX 78708-1577

            Fingerhut
            Direct Marketing, Inc
            6250 Ridgewood Road
            Saint Cloud, MN 56303

            Genesis FS Card Services
            P O Box 4477
            Beaverton, OR 97076-4477

            Gregory F. X. Daly, Collector of Revenue
            City of St. Louis
            Earning & Payroll Tax Division
            1200 Market Street, Room 410
            Saint Louis, MO 63103

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                               Best Case Bankruptcy
           Case 21-41247                    Doc 16            Filed 05/25/21 Entered 05/25/21 12:13:59   Main Document
                                                                           Pg 3 of 4
            Internal Revenue Service
            P. O. Box 7346
            Centralized Insolvency
            Philadelphia, PA 19101-7346

            Kohl's
            P. O. Box 3115
            Milwaukee, WI 53201

            Lowe's
            Att: Bankruptcy Dept.
            P. O. Box 965005
            Orlando, FL 32896

            Menards
            c/o: Capital One Retail Services
            P O. Box 30257
            Salt Lake City, UT 84130-0257

            Missouri Department of Revenue
            P. O. Box 475
            Jefferson City, MO 65105

            MOHELA
            633 Spirit Drive
            Chesterfield, MO 63005-1243

            Mr. Cooper
            8950 Cypress Waters Blvd.
            Coppell, TX 75019

            Mr. Cooper
            P O Box 61908
            Dallas, TX 75261-9741

            Nationstar Mortgage dba: Mr. Cooper
            P O Box 199111
            Dallas, TX 75235

            Nissan Motor Acceptance Corporation
            P. O. Box 660360
            Dallas, TX 75266-0380

            Robin Utley
            260 Apple Tree Ct apt 2
            Columbia, MO 65203

            SSM Health
            1145 Corporate Lake Drive
            Saint Louis, MO 63132
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                               Best Case Bankruptcy
           Case 21-41247                    Doc 16            Filed 05/25/21 Entered 05/25/21 12:13:59   Main Document
                                                                           Pg 4 of 4

            Synchrony Bank
            P. O. Box 965064
            Orlando, FL 32896-5064

            Synchrony Bank
            P. O. Box 965005
            Att: Bankruptcy Dept
            Orlando, FL 32896

            Synchrony Bank
            4125 Windward Plaza
            Alpharetta, GA 30005


            Synchrony Bank
            P. O. Box 965036
            Orlando, FL 32896-5036

            TBOM / Milestone
            216 W 2nds St
            Dixon, MO 65459

            US Attorneys' Office
            c/o: Jane Rund Asst US Attorney
            111 S 10th Street, Room 20.333
            Saint Louis, MO 63102


                                                              _/s/ Marie Guerrier Allen_________
                                                              Marie Guerrier Allen, # 42990 MO
                                                              Attorney for debtor




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                               Best Case Bankruptcy
